Citation Nr: 1714733	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  15-35 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney 


ATTORNEY FOR THE BOARD

M. Yacoub, Associate Counsel 


INTRODUCTION

The Veteran had active service in the United States Marine Corps (USMC) from February 1959 to August 1969.
This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. 

The Veteran's attorney has requested a 90 day extension dated February 1, 2017, to allow him time to submit an appellate brief on behalf of the Veteran.  As discussed below, the Board finds that additional development is necessary before a decision is rendered in this appeal.  As such, the Veteran's attorney will have sufficient time to file an appellate brief as well as any additional evidence prior to a final decision in this case, and further delay of the claim to satisfy the extension request is not necessary at this time.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

Regrettably, the Board finds that additional development is required before the claim on appeal is decided. 

In the February 2014 rating decision, the RO, while referencing the evidence considered in evaluating the claim, listed a VA examination/Disability Benefit Questionnaire for PTSD from West Los Angeles VA Medical Center dated December 27, 2013.  Associated with the claims file is the request for physical examination that seemed to schedule the VA examination.  Additionally, a compensation and pension inquiry from November 2016 lists as completed a VA examination from the same month and year which is listed as a "DBQ Psych PTSD Review."  All that taken into consideration, it does appear that the VA examination took place on that day.

The attorney for the Veteran has made numerous Freedom of Information Act (FOIA) requests to the Board asking for access to that report of medical examination.  The Board responded on February 1, 2017 confirming that a copy of the examination was not in the electronic claims file and that the Board was unable to locate the record.  The Board further reported that it only had access to records in the Veteran's claims file and has no authority to gather records from other sources.  The Attorney for the Veteran responded and stated that all FOIA requests had been fulfilled.  However, the Board notes that the RO should have access to the outstanding VA examination report and that, since it is within the time period wherein the Veteran is requesting an increased rating and pertains to the same disability, it must associated with the claims file for Board review.

The Board cannot proceed with a final decision in this case until all pertinent evidence has been associated with the claims file for appellate review.  Therefore, the case must be remanded for that purpose.

Additionally, any outstanding treatment records should be identified and obtained before a decision is made in this case. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate all pertinent evidence with the claims file, to specifically include any outstanding VA and private medical records and the December 2013 VA examination report.  If the examination report is unavailable, written documentation stating that it was unavailable should be associated with the claims file. 

2.  If located, furnish a copy of the December 2013 VA examination report to the Veteran and his attorney.  If the report is unable to be located, the Veteran and his attorney should be notified that the report is unavailable.  

3.  Then readjudicate the claim of entitlement to a rating in excess of 50 percent for PTSD.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


